                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC #: _________________
 -------------------------------------------------------------X   DATE FILED: 4/6/2020
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -against-                       :
                                                              :
 TIMOTHY LANGS,                                               :           1:18-cr-235-GHW
                                                              :
                                  Defendant.                  :              ORDER
 ------------------------------------------------------------ X

GREGORY H. WOODS, United States District Judge:

         On April 6, 2020, the Defendant filed a motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). Dkt. No. 140. That application is denied without prejudice. The Court is

empathetic to Mr. Langs’ concerns in light of COVID-19, but does not believe that should take up

this application until the statutory preconditions have been satisfied.


         18 U.S.C. § 3582(c)(1)(A) reads in pertinent part as follows: “The court may not modify a

term of imprisonment once it has been imposed except that . . . the court, upon motion of the

Director of the Bureau of Prisons, or upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden of

the defendant's facility, whichever is earlier, may reduce the term of imprisonment . . . .” Id.

(emphasis added). The language of this provision (“[t]he court may not”) expressly prohibits the

Court from granting relief unless the statutory preconditions are satisfied. Congress’ intent is best

discerned from the text of the statute that it passed, and this statute prohibits the Court from acting

except upon satisfaction of the conditions laid out in it. Because the statute expressly bars the court

from taking action absent satisfaction of those conditions, it is unlike the administrative exhaustion

requirement evaluated by the Supreme Court in Bowen v. City of New York, 476 U.S. 467, 478, 106 S.
Ct. 2022, 2029, 90 L. Ed. 2d 462 (1986).


       The Court would particularly benefit from the broader perspective of the BOP, should it

make a motion, given the nature of Mr. Langs’ offense conduct, his criminal history, and the amount

of time remaining on his mandatory minimum five year sentence.


       The Clerk of Court is directed to terminate the motion pending at Dkt. No. 140.


       SO ORDERED.

Dated: April 6, 2020

                                                      __________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                2
